USDC IN/ND case 2:18-cr-00005-PPS-APR document 60 filed 04/13/21 page 1 of 2


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )   Cause No. 2:18-CR-5-PPS-APR
                                              )
RAYMOND WALTER UPTHEGROVE,                    )
                                              )
       Defendant.                             )

                                          ORDER

       This matter is before me on the findings and recommendation of Magistrate

Judge Andrew P. Rodovich relating to defendant Raymond Walter Upthegrove’s

agreement to enter a plea of guilty to Counts 1 and 3 of the indictment, pursuant to Rule

11 of the Federal Rules of Criminal Procedure. [DE 50.] Following a hearing on the

record on August 28, 2020 [DE 56], Judge Rodovich found that defendant understands

the charges, his rights, and the maximum penalties; that defendant is competent to

plead guilty; that there is a factual basis for defendant’s plea; that the defendant

knowingly and voluntarily entered into his agreement to enter a plea of guilty; and that

defendant's change of plea hearing could not be delayed without serious harm to the

interests of justice. Judge Rodovich recommends that the Court accept defendant’s plea

of guilty and proceed to impose sentence. Neither party has filed a timely objection to

Judge Rodovich’s findings and recommendation.

       ACCORDINGLY:
USDC IN/ND case 2:18-cr-00005-PPS-APR document 60 filed 04/13/21 page 2 of 2


        Having reviewed the Magistrate Judge’s findings and recommendation

concerning Defendant Raymond Walter Upthegrove’s plea of guilty, to which no

objection has been filed, the Court hereby ADOPTS the findings and recommendation

[DE 56] in their entirety.

        Defendant Raymond Walter Upthegrove is adjudged GUILTY of Counts 1 and 3

of the indictment.

        The sentencing hearing is set for May 11, 2021 at 1:00 p.m. Hammond/Central

time.

        SO ORDERED.

        ENTERED: April 13, 2021.

                                               /s/ Philip P. Simon
                                               PHILIP P. SIMON, JUDGE
                                               UNITED STATES DISTRICT COURT
